         Case 3:20-cv-04478-SK Document 25 Filed 07/17/20 Page 1 of 3



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   REBEKAH A. FRETZ
     JAMES F. ZAHRADKA II
 5   GARRETT M. LINDSEY (SBN 293456)
     Deputy Attorneys General
 6    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 7    Telephone: (213) 269-6402
      E-mail: Garrett.Lindsey@doj.ca.gov
 8   Attorneys for Plaintiff State of California
 9
                                IN THE UNITED STATES DISTRICT COURT
10
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN FRANCISCO DIVISION
12

13

14   STATE OF MICHIGAN, STATE OF                             Case No. 3:20-cv-04478-SK
     CALIFORNIA, et al.,
15                                                   PLAINTIFFS’ UNOPPOSED
                                         Plaintiffs, ADMINISTRATIVE MOTION TO
16                                                   EXCEED APPLICABLE PAGE LIMITS
                   v.                                AND EXPEDITE BRIEFING SCHEDULE
17                                                   FOR PLAINTIFFS’ MOTION FOR
                                                     PRELIMINARY INJUNCTION
18   ELISABETH D. DEVOS, in her official
     capacity as the United States Secretary of      Judge:        Hon. Sallie Kim
19   Education, and UNITED STATES                    Trial Date:   None set
     DEPARTMENT OF EDUCATION,                        Action Filed: July 7, 2020
20
                                             Defendants.
21

22

23

24

25

26

27

28

       Pls.’ Unopposed Admin. Mot. re Page Limits and Briefing Schedule re Prelim. Inj. Briefing (3:20-cv-04478-SK)
         Case 3:20-cv-04478-SK Document 25 Filed 07/17/20 Page 2 of 3



 1                                               INTRODUCTION

 2           Pursuant to Civil Local Rule 7-11, Plaintiffs hereby move for relief from (1) the page

 3   limits applicable under Civil Local Rule 7-4(b), and (2) the briefing deadlines applicable under

 4   Civil Local Rule 7-3(a) and (c) for the Motion for Preliminary Injunction filed herewith.

 5                                                  DISCUSSION
 6         Concurrent with this filing, Plaintiffs are filing a Motion for Preliminary Injunction (PI

 7   Motion) seeking relief from Defendants’ actions relating to the provision of equitable services to

 8   private school students using CARES Act funds. In light of the range and complexity of issues to

 9   be addressed and the number of parties, good cause exists to extend the page limits for the

10   parties’ briefs. Plaintiffs request that the Court allow them to file a motion not to exceed 30

11   pages, Defendants to file an opposition not to exceed 30 pages, and Plaintiffs to file a reply brief

12   not to exceed 17 pages. Defendants have indicated their agreement with these proposed page

13   limit modifications. See Lindsey Decl. ¶¶ 4, 5, 8 & Ex. L.

14         In light of the urgent need for the parties and other stakeholders to have clarity on the

15   issues that are the subject of the PI Motion in a timely manner, good cause exists to expedite the

16   briefing on the motion. Plaintiffs request that the Court allow Defendants’ opposition to be filed

17   no later than July 29, and Plaintiffs’ reply to be filed no later than August 3. Defendants have

18   indicated their agreement with this proposed schedule. See Lindsey Decl. ¶ 6, 8 & Ex. L.

19         Plaintiffs have sought to resolve these issues via stipulation with Defendants; however, due

20   to the fact that counsel for Defendants has yet to appear in this matter, the parties were unable to

21   do so in a timely fashion, necessitating this motion. See Lindsey Decl. ¶¶ 7, 8 & Ex. L at 1; Civil

22   Local Rule 7-11(a).

23

24

25

26

27

28
                                                           1
       Pls.’ Unopposed Admin. Mot. re Page Limits and Briefing Schedule re Prelim. Inj. Briefing (3:20-cv-04478-SK)
        Case 3:20-cv-04478-SK Document 25 Filed 07/17/20 Page 3 of 3



 1   Dated: July 17, 2020                                      Respectfully Submitted,

 2                                                             XAVIER BECERRA
                                                               Attorney General of California
 3                                                             MICHAEL L. NEWMAN
                                                               Senior Assistant Attorney General
 4                                                             SARAH E. BELTON
                                                               Supervising Deputy Attorney General
 5
                                                               /s/ Garrett Lindsey
 6
                                                               GARRETT LINDSEY
 7                                                             JAMES F. ZAHRADKA II
                                                               REBEKAH A. FRETZ
 8                                                             Deputy Attorneys General
                                                               Attorneys for Plaintiff State of California
 9

10

11                                                              DANA NESSEL
                                                                Attorney General of Michigan
12                                                              FADWA A. HAMMOUD
                                                                Solicitor General
13                                                              TONI L. HARRIS*
                                                                NEIL GIOVANATTI*
14                                                              Assistant Attorneys General
                                                                Attorneys for Plaintiff State of Michigan
15                                                              *Appearing Pro Hac Vice
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
      Pls.’ Unopposed Admin. Mot. re Page Limits and Briefing Schedule re Prelim. Inj. Briefing (3:20-cv-04478-SK)
